Citation Nr: 0525411	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  05-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date beyond December 10, 1995, for Dependents' 
Educational Assistance under the provisions of Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

By letter in 2004, the Regional Office (RO) informed the 
appellant, the widow of the veteran, that her claim for an 
extension of the delimiting date beyond December 9, 1995, for 
Dependents' Educational Assistance under the provisions of 
Chapter 35, Title 38, United States Code, had been denied.  
She appealed this determination to the Board of Veterans' 
Appeals (Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On her substantive appeal dated in May 2005, the appellant 
indicated that she wanted to testify at a hearing before a 
Veterans Law Judge in Washington, D.C.  A hearing was 
scheduled for September 12, 2005.  In August 2005, however, 
the appellant advised the VA that she wanted a video 
conference hearing, as she was not able to make the trip to 
Washington, D.C.  

In order to afford the appellant all due process 
considerations, the case is REMANDED to the RO for action as 
follows:

The RO should schedule the appellant for 
a video conference hearing.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




